Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 02/08/2021. 
The Applicant has amended claims 1, 11, 15. Claims 21 and 22 are new.
Claims 1-22 have been examined and are pending herein.

Response to Amendment/Arguments
Claim Rejections – 35 USC § 103: Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Patron (US 2015/0202770) in view of Napier (WO 2020/079394 A1). 
Applicant: The Applicant submits that cited references do not render obvious all elements of the pending claims, more specifically, amended feature “the one or more machine learning models to indicate an adjustment of one or more visual sensors”. The Applicant argues that Patron, at best, discloses identifying objects in a vehicle’s path and altering a field of view by rotating or moving the whole vehicle based on the received images by the visual sensors. Additionally, Napier’s “moving visual sensors to different positions does not cure Patron’s deficiencies”, see 2 of Remarks. Similar arguments pertain to independent claims 11 and 15.
Examiner: Applicant’s arguments with respect to the claims have been fully considered but are not persuasive. The Examiner agrees that Patron’s vehicle, itself, may move to obtain a different view, however, it is not limited to simply moving the vehicle’s body. The disclosure describes that it may also achieve an alternate view by “rotating, shifting” the imaging sensors, as well. In paragraph [0152], “Achieving this alternate field of view may include moving (rotating, shifting) sensors and/or moving the autonomous neighborhood vehicle 100, according to one environment”. Patron further discloses a sensory fusion circuitry to execute a command of a sensory fusion algorithm. The autonomous vehicle may use the imaging sensor circuitry, to provide various assessments and conditions given of the received data from the imaging sensors. The assessments may include evaluations of objects in the pathway, assessments of the surrounding environment, an evaluation of a particular situation, and evaluating the possible impacts based on particular situations. Relative to the instant application, the imaging sensor circuitry executes a command of achieving an alternate field of view. The imaging sensory circuitry autonomously rotates, shifts, the imaging sensors when an object is detected in the vehicle’s pathway and it is determined that an alternate field of view is needed, such as when a car is blocking the autonomous vehicle’s ability to gain an image at an intersection. The Examiner equates this to “a processor to use one or more machine learning models to indicate an adjustment of one or more visual sensors to optimize visual sensing of the one or more visual sensors”.  The rejection under this .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patron (US 2015/0202770), in view of Napier (WO 2020/079394 A1).

Regarding claims 1, 11, and 15:
Patron teaches a processor to use one or more machine learning models (Fig. 2 – sensor fusion algorithm) to indicate an adjustment of one or more visual sensors to optimize visual sensing of the one or more visual sensors (the autonomous neighborhood vehicle may determine that an alternate field of view is needed. For example, the autonomous neighborhood vehicle may come to an intersection, however, a car may block the autonomous neighborhood vehicle's ability to gain a view of the intersection to the right. The autonomous neighborhood vehicle may achieve an alternate field of view by executing a command of moving, rotating, and shifting optical sensors and/or moving the autonomous neighborhood vehicle [0152]); wherein the one or more visual sensors are to be adjusted in response to receiving a position control signal ([0113] the sensory fusion algorithm using a processor communicatively coupled with a memory to execute a command of instruction based on the data received as input from any of the units within the sensor system including the image sensor circuitry in Fig. 2; the image data of a car blocking the intersection is used as input).
While Patron discloses the one or more visual sensors are to be adjusted in response to receiving a position control signal, Patron does not explicitly teach the one or more visual sensors are to be adjusted to a different position relative to a device to which the one or more visual sensors are attached, in response to receiving a position control signal.
Napier teaches visual sensors are adjusted to a different position relative to a device to which the one or more visual sensors are attached, in response to receiving a position control signal ([0101] The tower elements allow the sensor unit to be rotated to point in a desired direction. The tower elements 84 are preferably telescopic. In one example, the tower elements 84 are motorised. In this case the motorised tower elements 84 can be driven to change the height and/or direction of the sensor unit 12.  See also [0020, 0048, 0053, 0080, 0089, 0103] and figure 9). The sensor apparatus includes a controller configured to control the sensor unit to move such that the sensor captures visual data of the environment [0021].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine an autonomous vehicle’s visual sensors that are adjusted in response to receiving a control signal, as taught by Patron, to include the visual sensors are adjusted to a different position relative to a device to which the one or more visual sensors are attached, as taught by Napier, for the purpose of surveying the interior and exterior of a building by capturing visual data including 360 degrees of its environment [0021].


Regarding claim 2:
Patron-Napier teaches using the processor to determine environmental conditions based at least in part on receiving one or more visual sensor inputs are received from the one or more visual sensors ([0152] multiple imaging sensors provides a view and the autonomous neighborhood vehicle 100 may determine that an alternate field of view is needed.  For example, the autonomous neighborhood vehicle 100 may come to an intersection.  However, a car may block the autonomous neighborhood vehicle's 100 ability to gain a view of the intersection to the right).  

Regarding claim 3:
Patron-Napier teaches the one or more visual sensors include one or more cameras ([0116] one camera or a set of cameras).  

Regarding claim 4:
Patron-Napier teaches one or more images of an environment surrounding the one or more visual sensors or one or more video frames of an environment surrounding the one or more visual sensors ([0116] a plurality of images of the environment captured by a still camera or a video camera).  

Regarding claim 5:
Patron-Napier teaches inputting the one or more visual sensor inputs to the one or more machine learning models, and receiving as output from the one or more machine learning models the environmental conditions (at least [0104, 0105] weather and road conditions, etc.;  [0485] learning algorithm).

Regarding claim 6:
Patron-Napier teaches the one or more machine learning models are trained using training data to learn environmental conditions from visual sensor inputs ([0134]).  

Regarding claim 7:
Patron-Napier teaches the environmental conditions include a state of an environment surrounding the one or more visual sensors ([0128] the camera 226 could capture a plurality of images that could represent information about a state of an environment of the autonomous neighborhood vehicle 152 operating in an autonomous mode).  

Regarding claim 8:
Patron-Napier teaches wherein adjusting the one or more visual sensors comprises using the position control signal to instruct the one or more visual sensors from a current position to an extended position of a defined amount (Napier [00101] The tower elements 84 allow the sensor unit 12 to be spaced from the ground at a desired height. The tower elements 84 allow the sensor unit 12 to be rotated to point in a desired direction. The tower elements 84 are preferably telescopic. In one example, the tower elements 84 are motorised. In this case the motorised tower elements 84 can be driven to change the height and/or direction of the sensor unit 12. In one example, the base 86 includes movement means to drive the sensor apparatus 10 over ground. In the illustrated example, the movement means includes a connecting member 88 and motorised tracks 90A, 90B. While tracks 90A, 90B are illustrated it would be apparent that wheels or other such members may be used to drive the sensor apparatus 10 over the ground. [0053, 0080, 0089]).

Regarding claims 9 and 17:
Patron-Napier teaches causing the one or more visual sensors to adjust includes causing the one or more visual sensors to change position rotationally ([0151-0153] sensing a car blocking view, then moving, shifting, rotating the visual sensors to achieve an optimal field of view; Fig. 5A).  

Regarding claims 10 and 16:
Patron-Napier teaches causing the one or more visual sensors to adjust includes causing the one or more visual sensors to change position linearly ([0157] the imaging sensors (e.g., sensor systems 306) is dedicated to scanning in a horizontal direction while another imaging sensor is directed to scan in the vertical direction; [0116, 0152] optimal FOV; Fig. 5A).  
  
Regarding claim 12:
Patron-Napier teaches the machine learning models are utilized to determine environmental conditions based at least in part on one or more visual sensor inputs received from the one or more visual sensors ([0152] optimal alternate field of view of the neighborhood surrounding; Fig. 5A and 52; Figs. 3A, 3B, 3C – predicting behavior).  

Regarding claim 13: 
Patron-Napier teaches visual information of the environmental conditions is displayed to a user ([0195] FIG. 14 is a user interface view of a group map. The map view may display a map view of the geographical location of the specific group of the global neighborhood environment).  

Regarding claim 14:
Patron-Napier teaches wherein the visual information is output to an automated system that makes a decision based at least in part on the visual information ([0485] sensor fusion algorithm and machine learning algorithm including various decision trees).

Regarding claim 18:
Patron-Napier teaches using the one or more machine learning model, by a vehicle, to determine visual information of environmental conditions surrounding the vehicle ([0152, 0195]). 

Regarding claim 19:
Patron-Napier teaches using one or more additional machine learning models to adjust the one or more visual sensors from the optimal position to a new optimal position based at least in part on a state of an environment surrounding the one or more visual sensors ([0152] autonomous neighborhood vehicle 100 may determine that an alternate field of view is needed.  For example, the autonomous neighborhood vehicle 100 may come to an intersection.  However, a car may block the autonomous neighborhood vehicle's 100 ability to gain a view of the intersection to the right. Achieving this alternate field of view may include moving (rotating, shifting) sensors; [0113] sensory fusion algorithm using a processor communicatively coupled with a memory to execute a command of instruction based on the data received as input from any of the units within the sensor system

Regarding claim 20:
Patron-Napier teaches wherein the optimal position is an extended position and the new optimal position is a retracted position. Patron teaches the optimal field of view, Napier teaches the ability to extend the visual optical sensor away from the base it is attached to, at a desired height, and further retract back to original position. The combination of the references disclose this feature. 

Regarding claim 21:
Patron-Napier teaches wherein output of the one or more machine learning models indicates how to adjust the one or more visual sensors (Patron [0152] to shift, rotate the sensors in order to achieve an alternate optimal view; Napier [0101] The tower elements allow the sensor unit to be rotated to point in a desired direction. The tower elements 84 are preferably telescopic).  

Regarding claim 22: 
Patron-Napier teaches wherein the one or more machine learning models are used to infer the adjustment ([0128] the camera could capture a plurality of images that could represent information about a state of an environment of the autonomous neighborhood vehicle; executing a command (to adjust imaging sensors field of view) based on environmental condition assessment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0384303 “Behavior Guided Path Planning in Autonomous Machine Applications” to Muller.
US 2018/0141544 “Vehicle Autonomous Collision Prediction and Escaping System (ACE)” to Xiao.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
	/NATHAN J FLYNN/                              Supervisory Patent Examiner, Art Unit 2421